Citation Nr: 0506658	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-32 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from May 1940 to August 1945.  
The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Board has determined that additional development is 
necessary in the present case.

The appellant is seeking entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151.  She contends that VA's 
negligence materially contributed to the veteran's death.  In 
particular, at the October 2004 personal hearing, she 
asserted that treatment at a VA facility, with respect to the 
prescription drug Nitrofurantoin, materially hastened the 
veteran's death.  The Board thus finds that a VA medical 
opinion is necessary prior to adjudication of the veteran's 
claim.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:  

1.  The RO should return the claims file 
to the examiner at the VAMC in 
Gainesville, Florida who authored the 
June 2002 VA medical opinion for 
additional information.  That examiner is 
requested to offer comments and an 
opinion to the following: 

(a) Is it at least as likely as not 
that the administration of the drug 
Nitrofurantoin materially hastened 
the veteran's death? 

(b) If the answer to (a) is yes, was 
the proximate cause of death 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing Nitrofurantoin, 
or an event not reasonably 
foreseeable? 

2.  If the June 2002 examiner is 
unavailable or unable to respond to the 
questions stated, the RO should ensure 
that a separate examiner conducts a 
thorough review of the claims file and 
responds to the questions set forth 
above.  

3.  The RO should then review the record, 
including the recently submitted medical 
evidence and any other evidence added to 
the record since issuance of the 
September 2003 supplemental statement of 
the case, and readjudicate the 
appellant's claim.  If the determination 
remains adverse to the appellant, she 
should be provided a supplemental 
statement of the case, which includes a 
summary of all pertinent evidence and 
legal authority, as well as the reasons 
for the decision.  The appellant and her 
representative should be afforded a 
reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




